Citation Nr: 0414981	
Decision Date: 06/10/04    Archive Date: 06/23/04

DOCKET NO.  00-12 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for residuals of a 
back, left shoulder, and left arm injury.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for bilateral hearing 
loss.

3.  Entitlement to a compensable evaluation for scars, due to 
operation for cyst of the left arm and cyst of the little 
finger, right hand.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran served on active duty from December 1944 to April 
1946, and from November 1950 to April 1951.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions dated November 1999 
and June 2000 of the Department of Veterans Affairs (VA) 
Regional Office in New Orleans, Louisiana (RO) which denied 
the benefits sought on appeal.

The issue of entitlement to a compensable evaluation for 
scars due to operation for cyst of the left arm and cyst of 
the little finger, right hand is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, D.C.  VA will 
notify you if further action is required on your part.


FINDINGS OF FACT

1.  The veteran's back, left shoulder, and left arm pain 
began many years after his active duty and there is no 
competent medical evidence of a nexus between this pain and 
any incident of active military service.

2.  An October 1998 Board decision denied the veteran's claim 
of entitlement to service connection for bilateral hearing 
loss.

3.  Evidence pertinent to the veteran's application to reopen 
a claim for service connection for bilateral hearing loss, 
which has been received since the October 1998 Board decision 
bears directly and substantially upon the specific matter 
under consideration and is so significant that it must be 
considered to decide fairly the merits of the claim.

4.  Bilateral hearing loss is shown by competent medical 
evidence to have a nexus or relationship to service.


CONCLUSIONS OF LAW

1.  Residuals of a back, left shoulder, and left arm injury 
were not incurred in or aggravated by military service.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309 (2003).

2.  The Board's October 1998 decision, denying entitlement to 
service connection for bilateral hearing loss is final.  38 
U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2003).

3.  The evidence concerning the veteran's bilateral hearing 
loss submitted since the October 1998 Board decision is new 
and material; thus, the requirements to reopen the claim of 
entitlement to service connection for bilateral hearing loss 
have been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156 (2003).

4.  Bilateral hearing loss was incurred in active military 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.304, 3.307, 3.309, 3.385 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service connection residuals of a back, left shoulder, 
and left arm injury

Background

Service medical records show that in June 1945 the veteran 
had a large lipoma, lateral surface of the left arm midway 
between the elbow and the shoulder and a small cyst, ventral 
surface of the right little finger - proximal phalanx.  The 
veteran reported that he noticed the tumor on the lateral 
surface of the left arm as long as he could remember and very 
gradually it had increased in size.  He indicated that the 
tumor on his little finger had been noticed for 6 months.  It 
was noted that under local anesthesia both cysts were excised 
and sutured.  The service medical records are negative for 
any complaints, treatment, or diagnoses of an injury of the 
back, shoulder or arm.  Separation examination from both 
periods of service shows no history of injuries to the back, 
should, or arm.

A statement from the veteran on a VA Form 1-9, Appeal to 
Board of Veterans' Appeals, received in June 2000 indicated 
that he hurt his back and shoulder in service when runway 
lights fell on him and caused a shoulder injury and hemitoma.

VA outpatient treatment records dated December 1988 to 
October 1999 show that in December 1988 the veteran 
complained of left shoulder pain and that medication does not 
help.  X-rays report indicated that the veteran complained of 
pain in his shoulder and a cough.  X-rays of the shoulder 
showed no bone or joint abnormality identified.  A May 1989 
treatment note indicated that the veteran was seen for 
complaints of left shoulder pain.  The examiner noted normal 
range of motion and non-tender left shoulder.  In December 
1990, the veteran was again seen for complaints of left 
shoulder pain indicating that Feldene was not helping at all 
and he was better on Motrin.  The veteran continued to 
complain of his left shoulder pain in October 1999.

At his August 2003 Videoconference hearing, the veteran 
testified that runway lights that he was unloading fell on 
him and he was taken to the hospital and was there for three 
days.  The veteran indicated that he had surgery on his arm.  
He testified that it was not a cyst, but a hematoma.  He 
indicated that he took Motrin twice a day for the pain and 
described a stinging right through his back.  He was not sure 
if it was a pinched nerve.  The veteran testified that 
sometimes when he lifted his arm too high it hurt and did not 
have good grip strength.  

Criteria

On November 9, 2000, the VCAA was enacted. Pub. L. No. 106-
475, 114 Stat. 2096 (2000); see 38 U.S.C.A. §§ 5103, 5103A 
(West 2002).  Among other things, the VCAA amended 38 
U.S.C.A. § 5103 to clarify VA's duty to notify claimants and 
their representatives of any information that is necessary to 
substantiate the claim for benefits.  The VCAA also created 
38 U.S.C.A. § 5103A, which codifies VA's duty to assist, and 
essentially states that VA will make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Implementing regulations for the VCAA 
were subsequently enacted, which were also made effective 
November 9, 2000, for the most part. 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.159).  The 
intended effect of the implementing regulations was to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and scope of assistance VA will 
provide to claimants who file a claim for benefits.  66 Fed. 
Reg. 45,620 (Aug. 29, 2001).  Both the VCAA and the 
implementing regulations are applicable in the present case, 
and will be collectively referred to as "the VCAA."

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 and 38 CFR 3.159(b)(1) (2003).  

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. 
§ 5103 and 38 CFR 3.159(b)(1) (2003).

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 and 38 CFR 3.159(b)(1) (2003).

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 and 38 CFR 3.159(b)(1) (2003).

In short, by a letter dated May 2001, the RO has informed the 
appellant of the information and evidence not of record that 
is needed, the information and evidence that the VA will seek 
to provide, the information and evidence the appellant must 
provide, and requested any additional evidence the appellant 
has that pertains to the claim. 38 U.S.C.A. § 5103 and 38 CFR 
3.159(b)(1) (2003); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).   

In view of the procedures that have been undertaken in this 
claim, further development is not needed to comply with VCAA.  
The appellant has been informed of the information and 
evidence needed to substantiate his claim, and he has been 
made aware of how VA would assist him in obtaining evidence 
and information.  He has not identified any additional, 
relevant evidence that has not been requested or obtained.  
Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2003).  In the matter at hand, there is no reasonable 
possibility that a medical opinion or examination would 
substantiate the appellant's claim.  The service medical 
records do not show that the veteran had an injury to his 
back, left shoulder, or left arm while in service.  Any 
opinion as to the cause of the veteran's current disability 
of the back, left shoulder, or left arm without evidence of 
any medical evidence of an injury to the back, left shoulder, 
or left arm in service would be pure speculation.  38 C.F.R. 
§ 3.159(d) (2003).  For the aforementioned reasons, there is 
no reasonable possibility that further assistance would aid 
in the substantiation of the claim.

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  That an injury occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Certain chronic disabilities, such as arthritis (including 
degenerative joint disease, i.e., osteoarthritis), are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Analysis

It is noted that the veteran has been service connected for 
scars due to operation for cyst of the left arm and cyst of 
the little finger, currently evaluated as 0 percent 
disabling.

After reviewing the overall evidence, the preponderance of 
the evidence is against entitlement to service connection for 
residuals of a back, left shoulder, and left arm injury.

Service medical records show that the veteran was seen in 
June 1945 and found to have a large lipoma, lateral surface 
of the left arm midway between the elbow and the shoulder and 
a small cyst, ventral surface of the right little finger - 
proximal phalanx.  It was noted that under local anesthesia 
both cysts were excised and sutured.  There is no indication 
that the veteran was involved in an accident in which he 
injured his back, left shoulder, and left arm.  At the time 
he was seen, the veteran reported that he noticed the tumor 
on the lateral surface of the left arm as long as he could 
remember and very gradually it had increased in size.  He 
indicated that the tumor on his little finger had been 
noticed for 6 months.  The veteran did not report that he was 
injured by runway lights.  The service medical records are 
negative for any complaints, treatment, or diagnoses of an 
injury of the back, left shoulder, or left arm.  Separation 
examination from both periods of service shows no history of 
injuries to the back, left shoulder, or left arm.

There is no competent medical evidence establishing the 
clinical presence of residuals of a back, left shoulder, or 
left arm injury during the veteran's period of active 
service, or at any time prior to 1988.  Further, the record 
contains no evidence of arthritis of the back, left shoulder, 
or left arm within one year of separation from service.  
Although VA outpatient treatment records indicate that the 
veteran was seen beginning in 1988 for complaints of left 
shoulder pain, there is no competent medical evidence as to 
any nexus between such shoulder pain and the veteran's 
service.  A May 1989 treatment note indicated that the 
veteran was seen for complaints of left shoulder pain.  The 
examiner noted normal range of motion and non-tender left 
shoulder.

In this case, the medical evidence tends to establish that 
the veteran developed back, left shoulder, and left arm pain 
after separation from military service as no medical expert 
of record has suggested this pain originally arose during 
service.  

Although the veteran asserts that his back, left shoulder, 
and left arm pain developed during service, as a layperson, 
the veteran is not competent to provide evidence that 
requires medical knowledge, such as linking his back, left 
shoulder, and left arm pain to service.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Thus, his testimony, by 
itself, is insufficient to warrant an award of service 
connection for residuals of a back, left shoulder, and left 
arm injury.

In short, for the reasons and bases discussed above, it is 
concluded that the preponderance of the probative and 
credible evidence indicates that the veteran's left shoulder 
pain is not a result from any in-service disease or injury.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  Therefore, 
his claim for service connection for residuals of a back, 
left shoulder, and left arm injury must be denied.

In reaching its decisions, the doctrine of reasonable doubt 
has been considered, however, as the evidence is not in 
equipoise, or evenly balanced, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



II.  New and Material evidence

The appellant filed for service connection for bilateral 
hearing loss in September 1996 and was denied by an October 
1996 rating decision.  This denial was affirmed by a Board 
decision dated October 1998.  The appellant attempted to 
reopen his claim in January 2000.  By rating a decision dated 
February 2000 the appellant was informed that his claim 
continued to be denied and he would have to submit new and 
material evidence to reopen his claim.  

It is noted that unless the Chairman orders reconsideration, 
or one of the other exceptions to finality, all Board 
decisions are final on the date stamped on the face of the 
decision.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  A claim 
denied by a final decision may not be reopened and 
readjudicated by the VA, except on the basis of new and 
material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

Service connection for the claim may now be considered on the 
merits only if new and material evidence has been received 
since the time of the prior adjudication.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156; Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991); Evans v. Brown, 9 Vet. App. 273 (1996).

Consideration must be given to the question of whether new 
and material evidence has been received because it goes to 
the Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Jackson v. Principi, 265 
F.3d 1366, 1369 (Fed. Cir. 2001).  If it is found that no 
such evidence has been offered, that is where the analysis 
must end, and what the RO may have determined in that regard 
is irrelevant.  Id.  Further analysis, beyond consideration 
of whether the evidence received is new and material, is 
neither required nor permitted.  Id. at 1384; see also Butler 
v. Brown, 9 Vet. App. 167, 171 (1996).

In September 1998, the United States Court of Appeals for the 
Federal Circuit issued an opinion which overturned the test 
for materiality established by the United States Court of 
Appeals for Veterans Claims (Court) in Colvin v. Derwinski, 1 
Vet. App. 171, 174 (1991) (the so-called "change in 
outcome" test).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  The Federal Circuit in Hodge mandated that 
materiality be determined solely in accordance with the 
definition provided in 38 C.F.R. § 3.156(a).  (It is noted 
that 38 C.F.R. § 3.156(a) was amended in August 2001.  
However, that amendment is applicable only to claims filed on 
or after August 29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001)).

Under 38 C.F.R. § 3.156(a) (2002), evidence is considered 
"new" if it was not of record at the time of the last final 
disallowance of the claim and if it is not merely cumulative 
or redundant of other evidence that was then of record.  See 
also Struck v. Brown, 9 Vet. App. 145, 151 (1996); Blackburn 
v. Brown, 8 Vet. App. 97, 102 (1995); Cox v. Brown, 5 Vet. 
App. 95, 98 (1993).  "Material" evidence is evidence which 
bears directly and substantially upon the specific matter 
under consideration, and which by itself or in connection 
with evidence previously assembled is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  See 38 C.F.R. § 3.156(a); Hodge, supra; cf. Duty 
to Assist, 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. § 3.156(a)) (new and 
material evidence is defined differently for claims filed on 
or after August 29, 2001).  In determining whether evidence 
is new and material, the "credibility of the evidence is to 
be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

The evidence of record at the time of the October 1998 Board 
decision consisted of the following:

Service medical records show that on the veteran's December 
1944 entrance examination his hearing was 15/15 bilaterally 
whisper test.  On his April 1946 separation examination his 
hearing was 40/40 bilaterally on the watch test, 20/20 
bilaterally on the coin click test, and 15/15 bilaterally on 
the whispered voice test.  On examination in April 1951, at 
separation from the veteran's second period of service, his 
hearing was 15/15 bilaterally on whispered voice, and 15/15 
bilaterally on spoken voice.  

In written statements in support of his claim, and in a June 
1998 Travel Board hearing before the undersigned Member of 
the Board, the veteran has reported that he was exposed to 
noise during service.  He reported that during his first 
period of service, during World War II, he maintained lights 
along runways, and generators that ran those lights.  He 
reported that the generators produced a substantial level of 
noise; and that he often worked on lights in close proximity 
to airplanes landing and taking off, which also involved 
exposure to loud noise.  He indicated that during his second 
period of service, during the Korean War, he was on a ship, 
and he worked in an area just below five-inch guns.  He 
reported that he was exposed to considerable noise when the 
guns were fired.  He stated that he did not receive any ear 
protection to wear while he performed his duties, during 
either period of service. The veteran reported that he had 
noticed since service that he had difficulty understanding 
spoken words.  He reported that he had noticed that his 
hearing had worsened over time.

In September 1996, the veteran submitted affidavits from two 
men, A.J.F. and R.E. Both A.J.F.and R.E. wrote that they had 
served with the veteran in the Aleutians in 1944 through 
1946.  Both men indicated that the veteran worked on lights 
on active runways and on large generators, and that the 
airplanes and generators were very noisy.  A.J.F. and R.E. 
both indicated that those who served in that area were not 
warned about the noise, nor were they provided protection for 
their hearing.

VA medical records dated in 1989 through 1997 indicated that 
the veteran had hearing loss.  Outpatient treatment notes 
from April 1992 indicated that examination revealed that the 
veteran right ear was clear, while his left ear had a dimeric 
drumhead with ossiculomyringopexy.  In audiological testing 
performed in March 1997, the auditory thresholds in several 
of the relevant tested frequencies in each ear were greater 
than 40 decibels.  Thus, the recent testing indicated that 
the veteran currently has hearing impairment that constitutes 
a disability.

The evidence of record after the October 1998 Board decision 
consisted of the following:

A November 1998 letter from a VA physician, otolaryngologist, 
indicated that the veteran had been seen several times over 
the years for hearing problems, among other things.  The 
physician indicated that the veteran's audiometry was 
consistent with noise induced hearing loss and the veteran 
certainly had a credible exposure to noise during his 
military service, and at that time in history hearing 
protection was not in use.  The physician opined that it was 
as likely as not that the veteran's noise induced hearing 
loss cam from his military exposure.

VA outpatient treatment records dated March 1997 to April 
1999 indicated that in March 1997 the veteran underwent an 
audiological evaluation.  On the authorized audiological 
evaluation, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
30
50
60
60
LEFT
45
50
50
75
70

Speech audiometry revealed speech recognition ability of 88 
percent in the right ear and of 76 percent in the left ear.

In May 1997, the veteran was seen for hearing aid 
orientation.  In June 1997, the veteran was seen for follow-
up of new hearing aid fitting during group aural 
rehabilitation.  Adjustments were made to the veteran's 
hearing aids to reduce hollowness of sounds.  In November 
1997, the veteran was seen for hearing aid check with 
complaints of hollowness of his voice.  Adjustments were made 
to reduce bass and increase compression level.  He noted 
improvement.  In May 1998, the veteran had another hearing 
aid check.  The veteran reported losing his right hearing aid 
and was picking up his replacement.  

At his VA examination dated July 1999, the veteran reported 
being on the flight line during service from 1944 to 1946 and 
was exposed to aircraft noise.  He indicated that he 
reentered the Navy in 1951 where he worked in the engine 
room, where he was exposed to high levels of noise.

On the authorized audiological evaluation pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
50
55
80
90
90
LEFT
65
80
90
105
100

Speech audiometry revealed speech recognition ability of 34 
percent in the right ear and of 28 percent in the left ear.

Standard pure-tone audiological procedures revealed this 
veteran to have a bilateral asymmetrical sensorineural 
hearing loss that was moderate to profound in degree.  Word 
recognition scores were very poor bilaterally.

An addendum to the July 1999 VA examination by an audiologist 
dated October 1999 indicated that a review of the 
audiological data from 1989 to the present showed that there 
had been a significant decrease in the veteran's hearing 
sensitivity.  The examiner noted that this would not be 
related to any exposure to noise due to the fact that this 
was some time after his military career.  It was this 
examiner's opinion that the veteran indeed had some hearing 
loss that could be attributed to noise exposure while in the 
military; however, the significant loss of hearing at this 
time was not completely due to exposure.

A January 2000 letter from a VA physician, otolaryngologist, 
who had treated the veteran in the past indicated that he 
provided a statement for the veteran in the past concerning 
his hearing loss for his use in support of his service 
connected claim for hearing loss.  This physician indicated 
that he has seen the veteran since 1989 who reported noise 
exposure for prolonged periods of time while he was in the 
service.  The physician indicated that research showed the 
cumulative effects of this exposure, by noise intensity level 
on cochelar reserve.  

At his August 2003 Board videoconference hearing, the veteran 
testified that during his first term of service he worked on 
the flight line and was exposed to aircraft noise.  During 
his second term of service he worked in the engine room on a 
ship.  He noticed his hearing worsening after his first term 
of service and approximately 10 years later after he was 
separated from service.

The evidence received since the October 1998 Board decision 
may be considered merely cumulative; however, certain 
records, to include the veteran's testimony from an August 
2003 Board videoconference hearing and two letters from a VA 
physician who has treated the veteran since 1989 for his 
hearing loss, is so significant that it must be considered to 
fairly decide the veteran's claim.  

Accordingly, new and material evidence has been submitted to 
reopen the claim of service connection for a psychiatric 
disability.

A.  Service connection for bilateral hearing loss

As noted above, on November 9, 2000, the Veterans Claims 
Assistance Act of 2000 (VCAA) was enacted.  Pub. L. No. 106-
475, 114 State. 2096 (2000); see 38 U.S.C.A. §§ 5103, 5103A 
(West 2002).  Without deciding whether the notice and 
development requirements of VCAA have been satisfied in the 
present case, it is the Board's conclusion that the new law 
does not preclude the Board from adjudicating the veteran's 
claim for service connection for hearing loss.  This is so 
because the Board is taking action favorable to the veteran 
by granting service connection; a decision at this point 
poses no risk of prejudice to the veteran.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 
57 Fed. Reg. 49,747 (1992).

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110, 38 
C.F.R. § 3.303.  That an injury occurred in service alone is 
not enough; there must be chronic disability resulting from 
that injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b). Certain chronic 
disabilities, such as hearing loss, are presumed to have been 
incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. §§ 
1131, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

As noted above concerning the veteran's bilateral hearing 
loss, for the purpose of applying the laws of VA, impaired 
hearing will be considered a disability when: (1) the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000 or 4000 Hertz is 40 decibels or greater; (2) when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000 or 4000 Hertz are 26 decibels or 
greater; or (3) when speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 
3.385.  In this case, the veteran meets the requirements for 
impaired hearing.

The evidence does support a finding that the veteran's 
bilateral hearing loss was manifested during service.  In 
statements from the veteran's VA otolaryngologist dated 
November 1998 and January 2000, the physician opined that the 
veteran's bilateral hearing loss was as likely as not caused 
by his military noise exposure.  This physician indicated 
that he had treated the veteran since 1989 and gave a 
rational for his opinion.  In contrast, the opinion from the 
audiologist in October 1999 indicated that the veteran's 
hearing loss could be attributed to noise exposure while in 
military service; however, the significant loss of hearing 
loss at this time was not completely due to his exposure.  
Since the audiologist attributed some of the veteran's 
hearing loss to noise exposure while in service, resolving 
the benefit of the doubt in veteran's favor, it is found that 
the preponderance of the evidence supports a grant of service 
connection for bilateral hearing loss.

When the evidence is in relative equipoise as to the merits 
of an issue, then the benefit of the doubt in resolving the 
issue is to be given to the appellant.  See 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
Accordingly, it is concluded that service connection for 
bilateral hearing loss is warranted.




ORDER

Entitlement to service connection for residuals of a back, 
left shoulder, and left arm injury is denied.

New and material evidence has been received to reopen the 
veteran's claim of entitlement to service connection for 
bilateral hearing loss.

Entitlement to service connection for bilateral hearing loss 
is granted.


REMAND

The Board notes that the RO has not notified the veteran of 
the change in the rating criteria for skin disorders pursuant 
to the provisions of 38 C.F.R. § 4.118 (effective August 30, 
2002).  

Accordingly, the case is remanded to the VBA AMC for further 
action as follows:

1.  The RO should provide the veteran 
with notice of the changes in the rating 
criteria that became effective in 
September 2002 for scars.

2.  The RO must ensure that all 
provisions of VCAA are properly applied 
in the development of the appellant's 
claim.

3.  After undertaking any additional 
development deemed necessary by the RO, 
the RO should review the expanded record, 
to include the changes in the rating 
criteria that became effective in 
September 2002.  The RO should then 
determine whether a compensable rating is 
warranted for the veteran's scars of the 
left arm and little finger, right hand 
(old and new criteria). 

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	D. P. HAVELKA
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



